    Case: 4:17-cr-00351-CAB Doc #: 73 Filed: 08/13/19 1 of 1. PageID #: 498

                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



UNITED STATES OF AMERICA                     )            CASE NO: 4:17 CR 351
                                             )
        Plaintiff                            )            JUDGE: BOYKO
                                             )
        v.                                   )
                                             )
JOHN SIMER                                   )            NOTICE OF APPEAL

       Defendant.



       Notice is hereby given that Defendant, JOHN SIMER, hereby appeals to the United States

Court of Appeals for the Sixth Circuit from the final judgment entered in this action on the 10TH day

of August 2019.

                                                 Respectfully submitted,



                                                 /S/RHONDA L KOTNIK __
                                                 RHONDA L KOTNIK (#00077345)
                                                 333 S Main St Suite 401
                                                 Akron, Ohio 44308
                                                 (330) 330-253-5533
                                                 rlkotnik@aol.com



                                         PROOF OF SERVICE
       I hereby certify that on the 13th day of July 2019, a copy of the foregoing Notice of Appeal
was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's
electronic filing system. Parties may access this filing through the Court's system.

                                                 /S/ RHONDA L. KOTNIK _
                                                 RHONDA L KOTNIK
